Citation Nr: 0928530	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-13 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center 
in Tomah, Wisconsin


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at the Aspirus Wausau Hospital on March 17, 2006.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to March 
1993.  In a March 2004 rating decision, the Veteran was found 
incompetent to handle disbursement of funds and John A. Lee 
was appointed his custodian for VA benefits.

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal from February 2007 decisions by the 
Medical Administration Service (MAS) of the VA Medical Center 
(VAMC) in Tomah, Wisconsin, which, in pertinent part, denied 
entitlement to reimbursement or payment of private medical 
expenses incurred in connection with services rendered to the 
Veteran at the Aspirus Wausau Hospital in Wausau, Wisconsin, 
on March 17, 2006.  The VA Regional Office (RO) in Milwaukee, 
Wisconsin, has jurisdiction over the Veteran's claims file.

In November 2008, the claim was remanded to the VAMC via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional notice and development.

The appeal is again REMANDED to the VAMC via the AMC, in 
Washington, DC.  VA will notify the Veteran through his 
custodian if further action, on his part, is required.




REMAND

The Board's review of the record reveals that further MAS 
action on the claim on appeal is warranted.

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to VAMC through the RO for further 
development.

In compliance with instruction no. 1 of the Board's November 
2008 remand, the MAS sent a notice letter to the Veteran 
explaining was needed to substantiate the request for 
reimbursement of private medical expenses.  However, this 
notice did not specifically enumerate the nine pre-conditions 
listed in 38 C.F.R. § 17.1003 nor ask the Veteran or his 
custodian to provide any evidence, not already provided, 
which supports his contention that the private medical 
services in question were pre-authorized by VA.  Moreover, 
neither the notice letter nor the supplemental statement of 
the case (SSOC) was sent to the Veteran through his custodian 
as required, nor was a copy of either sent to the Veteran's 
representative of record, the Wisconsin Department of 
Veterans Affairs.  This must be done on remand.

Also, the MAS did not comply with instruction no. 2 of the 
Board's November 2008 remand.  

Accordingly, the case is REMANDED for the following action:

1.  The MAS should send a letter to the 
Veteran through his custodian that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  A copy of this 
letter also should be sent to the 
Veteran's representative.

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate his claims for 
reimbursement of private medical expenses 
under the provisions of 38 U.S.C.A. 
§ 1725.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on his behalf.  In particular, the 
letter should specifically enumerate the 
nine pre-conditions listed in 38 C.F.R. 
§ 17.1003 and ask the veteran to provide 
any evidence, not already provided, which 
supports his contention that the private 
medical services in question were pre-
authorized by VA.  

The letter should also clearly explain to 
the Veteran, his custodian and his 
representative that he has a full one-
year period to respond (although VA may 
decide the claim(s) within the one-year 
period).

2.  The MAS should obtain any additional 
evidence needed to decide the appeal and 
associate it with the record, to include, 
but not limited to competent evidence of: 
whether any VA or other federal facility 
was available; whether the treatment was 
for emergency care; whether VA pre-
authorized emergency room treatment for 
the veteran at a non-VA hospital, to 
include the Aspirus Wausau Hospital, on 
March 17, 2006 (by obtaining copies of 
any VA medical records and notes 
pertaining to the veteran dated between 
March 16, 2006 and March 20, 2006); 
whether the Veteran was financially 
liable to the provider of the emergency 
treatment for that treatment; and whether 
the Veteran had coverage under a health-
plan contract for payment or 
reimbursement, in whole or in part, for 
the treatment he received at the Aspirus 
Wausau Hospital.  Documentation of the 
claimed VA authorization should include 
such details as actions taken to receive 
authorization, names of any individuals 
involved, date of authorization, if any, 
and name of the individual giving the 
approval for such treatment.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
MAS should readjudicate the Veteran's 
reimbursement claims in light of any 
additional evidence obtained.  If any 
determination remains unfavorable to the 
Veteran, then he through his custodian 
and his representative should be provided 
with an SSOC and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




